BOUTALL, Judge.
The City of New Orleans and its Mayor, Ernest N. Morial, have applied to this court seeking remedial writs under its supervisory jurisdiction. Their position is that of intervenor in the suit of HMC Management Corporation, the Louisiana Stadium and Exposition District, and the State of Louisiana against the New Orleans Basketball Club and others. They joined with those plaintiffs in seeking some common relief and sought other redress of their own claims.
By agreement of the parties and because of the accelerated appeal required under the antitrust laws, R.S. 51:134 and 185, we have considered their application as an appeal along with the appeal of the original plaintiffs, the appellants in Docket No. 10,-858, entitled HMC Management Corporation, the Louisiana Stadium and Exposition District and the State of Louisiana v. The New Orleans Basketball Club (The Jazz) et al., 375 So.2d 700.
The opinion and decree in that case are dispositive of the issues raised herein by the intervenors.